Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-14, 16-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0321189 (FAI) in view of US 2018/0005670 (LEE et al).

With respect to claims 1, 12, and 17, FAI teaches hybrid cache memory for a processing device having a host processor, the hybrid cache memory comprising: a high bandwidth memory (HBM) comprising a stack of HBM dies and configured to store host data; a non-volatile memory (NVM) comprising a stack of NVM dies physically integrated with the stack of HBM dies in a same package and configured to store a copy of the host data at the HBM (systems and methods for stacked semiconductor memory devices, the stacked semiconductor memory device to include a package substrate, a memory controller, and a number of NVM dies arranged in a stack to include volatile memory and NVM; microprocessor die connected to a stack of other semiconductor dies, including volatile memory, nonvolatile memory) [Fig. 2, Fig. 3; Par. 0023-0024; Par. 0027-0028]); and a cache controller configured to be in bi-directional communication with the host processor, and to manage data transfer between the HBM and NVM and, in response to a command received from the host processor, to manage data transfer between the hybrid cache memory and the host processor (management of NVM to be performed by host controller and/or controllers of the NVM packages including the volatile memory, being volatile memory types such as cache memory or RAM to perform memory operations and/or to temporarily store data that is being read from and/or written to NVM package) [Par. 0024-0025; Par. 0034-0037], wherein the stack of HBM dies and the stack of NVM dies are stacked vertically on and physically supported by the cache controller and are arranged laterally with respect to each other along a side of the cache controller (memory controller using shared internal bus to access stacked semiconductor die configuration of one or more individual semiconductor chips (e.g., memory dies 312a-c and memory controller 306 arranged in a vertical configuration)[Fig. 3, Par. 0027-028; Par. 0034-0037], the stack of HBM dies is electrically coupled to the side of the cache controller by a plurality of first vias or solder balls, the stack of NVM dies is electrically coupled to the side of the cache controller by a plurality of second vias or solder balls, and the stack of HBM dies, the stack of NVM dies, and the cache controller are encapsulated and integrated within the same package (NVM package to include memory controller, memory dies, and external circuitry and also to include interconnect elements, including solder bumps or vias, the semiconductor die connected to a stack of other semiconductor dies, including volatile memory, nonvolatile memory, and/or one or more analog circuit dies) [Fig. 3; Par. 0027-0030]; and wherein the host processor and the hybrid cache memory are physically supported by, and electrically coupled to each other by, an interposer external to the package (NVM package to include interconnect elements, to encapsulated in package substrate memory such that a package might include a microprocessor die connected to a stack of other semiconductor dies, including volatile memory, nonvolatile memory, and/or one or more analog circuit dies) [Fig. 3, Par. 0027; Par. 0034-0036]. FAI does not specifically teach the hybrid cache memory with configuration as claimed, or the stack of NVM dies electrically coupled to the side of the cache controller. However, one having ordinary skill in the art would have motivated to use FAI’s disclosure to implement such configuration because FAI teaches the components of the stacked semiconductor device can be incorporated into a stacked semiconductor package in any suitable configuration (e.g., embedded in or mounted to one or more sides of the package substrate) [Par. 0004; Par. 0032; Par. 0034]. FAI fails to specifically teach the hybrid cache [Par. 0030; Par. 0044-0045]. It would have further been obvious to one having ordinary skill in the art before the effective filing of the application to combine the packaging of FAI and LEE because the hybrid memory would reduce package size and cost, and increase performance by eliminating the print circuit board (PCB) that can be a detriment to achieving the LPDDR4 transfer rates, as taught by LEE [Par. 0031].

With respect to claim 2, FAI and LEE teach the hybrid cache memory, wherein in response to receiving a write command from the host processor, the cache controller is configured to: determine that there is sufficient space within the HBM to store incoming host data; in response to the determination, store incoming host data in the HBM; and copy the stored host data to the NVM [FAI teaches memory controller to use volatile memory to perform access requests and/or to temporarily store data that is being read from and/or written to NVMs in memory dies, the NVM to later persistently store data information (Par. 0014; Par. 0019), LEE teaches the hybrid controller to handle buffering functions for both NVM and DRAM and perform DMA cache data transfers including an update  write to NVM (Par. 0028-0034)].

With respect to claim 3, FAI and Lee teach the hybrid cache memory, wherein in response to receiving a write command from the host processor, the cache controller is configured to: determine that there is insufficient space within the HBM to store incoming host data; in response to the determination, delete earliest accessed data stored at the HBM so as to create sufficient space within the HBM to accommodate storage of the incoming host data; store the incoming host data in the HBM; and copy the stored host data to the NVM (replacement features when buffer cache reaches predetermined level) [LEE’s Par. 0034-0036].

With respect to claim 4, FAI and LEE teach the hybrid cache memory, wherein the cache controller is configured to copy the stored host data when not engaged in servicing a host command (data transfers operations performed as a background operation to transfers of data that involve DRAM) [LEE’s Par. 0033-0035].

With respect to claims 5 and 19, FAI and LEE teach the hybrid cache memory, wherein the cache controller is configured to copy the stored host data to the NVM concurrently with the storing (data transfers operations performed as a background operation to transfers of data that involve DRAM) [LEE’s Par. 0033-0035].

With respect to claims 7, 14, and 20, FAI and LEE teach the hybrid cache memory, wherein the host processor is external to the package [FAI’s Fig 2-3; Par. 0027; Par. 0034-0036].

With respect to claim 8, FAI and LEE teach the hybrid cache memory, wherein the stack of HBM dies are electrically coupled together through a plurality of through silicon vias (TSVs) (vertical interconnect process used to electrically connect the nonvolatile memory dies to each other) [FAI’s Abstract; Par. 0027-0028].

With respect to claim 9, FAI and LEE teach the hybrid cache memory, wherein the stack of NVM dies are further electrically coupled to the cache controller through a wire-bonded connection [NVM package to include interconnect elements, including solder bumps or vias, the semiconductor die connected to a stack of other semiconductor dies, including volatile memory, nonvolatile memory, and/or one or more analog circuit dies) [FAI’s Fig. 3; Par. 0027-0030].

With respect to claim 10, FAI and LEE teach the hybrid cache memory, further comprising a memory substrate positioned between, and configured to route electrical signals [NVM package to include interconnect elements, including solder bumps or vias, the semiconductor die connected to a stack of other semiconductor dies, including volatile memory, nonvolatile memory, and/or one or more analog circuit dies) [FAI’s Fig. 3; Par. 0027-0030].

With respect to claim 11, FAI and LEE teach the hybrid cache memory, wherein the HBM exhibits higher data access bandwidth than the NVM, and the NVM exhibits greater data storage capacity than the HBM (cache memory standard having higher speed access than non-volatile and non-volatile memory having greater storage capacity)  [LEE’s Par. 0017-0018].

With respect to claim 13, FAI and LEE teach the hybrid cache memory wherein the cache controller is integrated within the same package as the HBM and the NVM [NVM package to include interconnect elements, including solder bumps or vias, the semiconductor die connected to a stack of other semiconductor dies, including volatile memory, nonvolatile memory, and/or one or more analog circuit dies) [FAI’s Fig. 3; Par. 0027-0030]..

With respect to claim 16, FAI and LEE teach the hybrid cache memory comprising: a package substrate electrically coupled to the interposer and configured to enable electrical communication between the host processor and components external to the processing device through a plurality of package pins (NVM package to include interconnect elements, to encapsulated in package substrate memory such that a package might include a microprocessor die connected to a stack of other semiconductor dies, including volatile memory, nonvolatile memory, and/or one or more analog circuit dies) [PAI’s Fig. 3, Par. 0027; Par. 0034-0036]. 

With respect to claim 21, FAI and LEE teach the hybrid cache memory comprising controlling, by an HBM logic die controller, access of data areas in response to conflicting access requests of the data areas from the host processor and a controller of the hybrid cache memory (host interface and cache interface, wherein the host interface includes a parallel data bus for reading and writing data directly with both of the DRAM and the NVM) [LEE’s Par. 0054-0057].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C. W. C. Lin, S. C. L. Chiang and T. K. A. Yang, "3D stacked packages with bumpless interconnect technology," IEEE/CPMT/SEMI 28th International Electronics Manufacturing Technology Symposium (IEMT 2003), San Jose, CA, USA, 2003, pp. 231-235.
T. Kirihata et al., "Three-Dimensional Dynamic Random Access Memories Using Through-Silicon-Vias," in IEEE Journal on Emerging and Selected Topics in Circuits and Systems, vol. 6, no. 3, pp. 373-384, Sept. 2016.

Ashok K. Sharma, "HighDensity Memory Packaging Technologies," in Semiconductor Memories: Technology, Testing, and Reliability, IEEE, 1997, pp.412-449.
US 2017/0005056 FAI et al) teaching systems and methods are provided for stacked semiconductor memory packages, each package can include an integrated circuit ("IC") package substrate capable of transmitting data to memory dies stacked within the package over two channels.
US 2013/0147043 (Gonzalez et al) teaching substrate with an embedded stacked through-silicon via die including a first die and a second die electrically coupled through one or more through-silicon vias.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136